     Case 1:18-cv-00579-NONE-EPG Document 143 Filed 02/23/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    JERRY DILLINGHAM,                                     Case No. 1:18-cv-00579-NONE-EPG (PC)

12                        Plaintiff,                        FINDINGS AND RECOMMENDATIONS,
                                                            RECOMMENDING THAT PLAINTIFF’S
13             v.                                           EMERGENCY MOTION FOR
                                                            ADMINISTRATIVE RELIEF BE DENIED
14    F. GARCIA,
                                                            OBJECTIONS, IF ANY, DUE WITHIN
15                                                          FOURTEEN DAYS
                          Defendant.
                                                            (ECF NO. 142)
16
                                                            ORDER GRANTING PLAINTIFF THIRTY-
17                                                          DAY EXTENSION OF TIME TO RESPOND
                                                            TO ORDER TO SHOW CAUSE
18
                                                            ORDER DIRECTING CLERK TO SEND
19                                                          PLAINTIFF COPY OF ORDER TO SHOW
                                                            CAUSE (ECF NO. 141)
20
21             Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

22    in this civil rights action filed pursuant to 42 U.S.C. § 1983.

23             On January 27, 2021, the Court issued an order to show cause, directing Plaintiff to “file a

24    written response to this order explaining why he should not be sanctioned, up to and including

25    dismissal of this case, for failing to appear at the second settlement conference.” (ECF No. 141,

26    p. 3).

27             On February 19, 2021, Plaintiff filed an emergency motion for administrative relief. (ECF

28    No. 142). In the motion Plaintiff alleges that he received a copy of the order to show cause, but


                                                        1
     Case 1:18-cv-00579-NONE-EPG Document 143 Filed 02/23/21 Page 2 of 4


 1    cannot respond because he no longer has a copy of it. Given this representation, the Court will

 2    direct the Clerk of Court to send Plaintiff another copy of the order to show cause and grant

 3    Plaintiff an additional thirty days to respond. If Plaintiff again fails to respond, the Court will

 4    recommend sanctions, which may include dismissal of this case.

 5             As to Plaintiff’s request for injunctive relief, as the request is not related to the claim

 6    proceeding in this case, and as Plaintiff submitted no evidence that he is being retaliated against

 7    because he is prosecuting this case, the Court will recommend that it be denied.

 8      I.     LEGAL STANDARDS

 9             A federal district court may issue emergency injunctive relief only if it has personal

10    jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros.,

11    Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party

12    officially, and is required to take action in that capacity, only upon service of summons or other

13    authority-asserting measure stating the time within which the party served must appear to

14    defend.”). The Court may not attempt to determine the rights of persons not before it. See, e.g.,

15    Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229, 234-35 (1916); Zepeda v. INS, 753 F.2d

16    719, 727-28 (9th Cir. 1983); see also Califano v. Yamasaki, 442 U.S. 682, 702 (1979) (injunctive

17    relief must be “narrowly tailored to give only the relief to which plaintiffs are entitled”). Under

18    Federal Rule of Civil Procedure 65(d)(2), an injunction binds only “the parties to the action,”

19    their “officers, agents, servants, employees, and attorneys,” and “other persons who are in active

20    concert or participation.” Fed. R. Civ. P. 65(d)(2)(A)-(C). “When a plaintiff seeks injunctive
21    relief based on claims not pled in the complaint, the court does not have the authority to issue an

22    injunction.” Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir.

23    2015).

24             Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

25    Prison Litigation Reform Act, which requires that the Court find that the “relief [sought] is

26    narrowly drawn, extends no further than necessary to correct the violation of the Federal Right,
27    and is the least intrusive means necessary to correct the violation of the Federal Right.”

28             Furthermore, “[a] plaintiff seeking a preliminary injunction must establish that he is likely


                                                           2
     Case 1:18-cv-00579-NONE-EPG Document 143 Filed 02/23/21 Page 3 of 4


 1    to succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

 2    relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.”

 3    Glossip v. Gross, 135 S. Ct. 2726, 2736-37 (2015) (quoting Winter v. Natural Res. Def. Council,

 4    Inc., 555 U.S. 7, 20 (2008)). “Under Winter, plaintiffs must establish that irreparable harm is

 5    likely, not just possible, in order to obtain a preliminary injunction.” Alliance for the Wild

 6    Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).

 7     II.    ANALYSIS

 8            Given Plaintiff’s repeated requests for emergency relief based on allegations unrelated to

 9    the claims in this case, Plaintiff was previously warned that “[a]ll future requests for injunctive

10    relief that plaintiff files in this matter will be summarily denied if they are clearly unrelated to this

11    case.” (ECF No. 129, p. 2). Despite this warning Plaintiff filed the present request for injunctive

12    relief. The request does not appear to be directed at the defendant in this case, it appears to have

13    no relation to the claim proceeding in this case, and most of the allegations of retaliation in the

14    request are based on other cases Plaintiff filed. Moreover, Plaintiff submitted no evidence that he

15    is being retaliated against because he is prosecuting this action. Accordingly, the Court will

16    recommend that Plaintiff’s request be denied.

17    III.    RECOMMENDATIONS AND ORDER

18            Accordingly, based on the foregoing, IT IS HEREBY RECOMMENDED that

19    Plaintiff’s emergency motion for administrative relief (ECF No. 142) be DENIED.

20            These findings and recommendations are submitted to the United States district judge
21    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

22    (14) days after being served with these findings and recommendations, any party may file written

23    objections with the court. Such a document should be captioned “Objections to Magistrate

24    Judge's Findings and Recommendations.” Any reply to the objections shall be served and filed

25    within seven (7) days after service of the objections. The parties are advised that failure to file

26    objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
27    Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394

28    (9th Cir. 1991)).


                                                          3
     Case 1:18-cv-00579-NONE-EPG Document 143 Filed 02/23/21 Page 4 of 4


 1          Additionally, IT IS ORDERED that:

 2                1. Plaintiff has thirty days from the date of service of this order to respond to the

 3                   order to show cause dated January 27, 2021 (ECF No. 141); and

 4                2. The Clerk of Court is directed to send Plaintiff a copy of the order to show cause

 5                   dated January 27, 2021 (ECF No. 141); and

 6                3. Failure to respond to the order to show cause may result in sanctions including

 7                   dismissal of this case.

 8
      IT IS SO ORDERED.
 9

10       Dated:     February 23, 2021                            /s/
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                        4
